COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Barbara Ann Dominey, Individually, and          §              No. 08-21-00187-CV
  as Trustee of the Dominey Exempt Bypass
  Trust, the Dominey Non-Exempt Bypass            §                 Appeal from the
  Trust, the Dominey 2012 Irrevocable Trust
  f/b/o Elena Marquarita Dominey Langston,        §               278th District Court
  Teresa Eddinger, and Allison Allen, co-
  trustees of the Dominey Insurance Trust of      §             of Walker County, Texas
  1993, and Estate of Samuel Dominey Jr.,
                                                  §                  (TC# 2130121)
                        Appellants,
                                                  §
  v.
                                                  §
  Elena Marquarita Dominey Langston,
  Florence Olivia Dominey Campbell, and           §
  Matthew David Dominey, Beneficiaries of
  the Dominey 2012 Irrevocable Trust, the         §
  Dominey Exempt Bypass Trust, the
  Dominey Non-Exempt Bypass Trust, and            §
  the Dominey Insurance Trusts of 1993,
                                                  §
                        Appellees.
                                             §
                                           ORDER

       Pending before the Court is the Appellants’ unopposed motion for extension of deadline to
mediate. The motion is GRANTED. The Court extends the deadline to complete mediation until
February 1, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO MEDIATE THE
CASE WILL BE CONSIDERED BY THIS COURT. Upon completion of mediation, the parties
are directed to comply with the instructions set forth in our order of October 25, 2021.

       IT IS SO ORDERED this 8th day of November, 2021.
                                                      PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.